[secondaremplagmtsun2020001.jpg]
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS SECOND AMENDED AND
RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Zeno Management, Inc., a Delaware corporation (the “Company”) and a wholly owned
subsidiary of Zentalis Pharmaceuticals, Inc. (the “Parent”), and Anthony Y. Sun,
M.D. (“Executive”), and shall be effective as of October 1, 2020 (the “Effective
Date”). WHEREAS, the Company and Executive are parties to that certain
Employment Agreement effective as of February 1, 2019 (as amended, the “Prior
Agreement”); and WHEREAS, the Company desires to continue to employ Executive,
and Executive desires to continue employment with the Company, and to amend and
restate the Prior Agreement, on the terms and conditions set forth in this
Agreement. NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows: 1. Definitions. As used in this
Agreement, the following terms shall have the following meanings: (a) “Board”
means the Board of Directors of the Company. (b) “Cause” means any of the
following: (i) Executive’s unauthorized use or disclosure of confidential
information or trade secrets of the Company or its affiliates or any material
breach of a written agreement between Executive and the Company or any
affiliate, including without limitation a material breach of any employment,
confidentiality, non-compete, non-solicit or similar agreement; (ii) Executive’s
commission of, indictment for or the entry of a plea of guilty or nolo
contendere by Executive to, a felony under the laws of the United States or any
state thereof or any crime involving dishonesty or moral turpitude (or any
similar crime in any jurisdiction outside the United States); (iii) Executive’s
gross negligence or willful misconduct or Executive’s willful or repeated
failure or refusal to substantially perform assigned duties; (iv) any act of
fraud, embezzlement, material misappropriation or dishonesty committed by
Executive against the Company or its affiliates; or (v) any acts, omissions or
statements by Executive which the Company reasonably determines to be materially
detrimental or damaging to the reputation, operations, prospects or business
relations of the Company or its affiliates; US-DOCS\117414937.4



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020002.jpg]
provided, however, that prior to the determination that “Cause” under clauses
(i), (iii), (iv) or (v) of this Section 1(b) has occurred, the Company shall (A)
provide to Executive in writing, in reasonable detail, the reasons for the
determination that such “Cause” exists, (B) afford Executive a reasonable
opportunity to remedy any such breach, (C) provide Executive an opportunity to
be heard prior to the final decision to terminate Executive’s employment
hereunder for such “Cause” and (D) make any decision that such “Cause” exists in
good faith. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any successor or affiliate thereof to discharge or
dismiss Executive for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of this Agreement, to constitute
grounds for termination for Cause. (c) “Change in Control” shall have the
meaning ascribed to such term in the Zentalis Pharmaceuticals, Inc. 2020
Incentive Award Plan. (d) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the Treasury Regulations and other interpretive
guidance issued thereunder. (e) “Good Reason” means the occurrence of any of the
following events or conditions without Executive’s written consent: (i) a change
in Executive’s position or responsibilities that represents a substantial
reduction in his position or responsibilities as in effect immediately prior
thereto; the assignment to Executive of any duties or responsibilities that are
materially inconsistent with such position or responsibilities; or any removal
of Executive from or failure to reappoint or reelect Executive to any of such
positions, including Executive’s position as a member of the Board or the board
of directors of Parent, except in connection with the termination of Executive’s
services for Cause, as a result of his Permanent Disability or death, or by
Executive other than for Good Reason; provided, however, that neither a change
in Executive’s reporting relationship as a result of a Change in Control nor the
fact that Executive’s reporting relationship is altered following a Change in
Control because the Company or its successor is a wholly-owned subsidiary of
another entity following such Change in Control shall alone constitute Good
Reason; (ii) a material reduction in Executive’s annual base salary; (iii) the
Company requiring Executive (without Executive’s consent) to be based at any
place outside a ten (10)-mile radius of his then-current place of employment
with the Company prior to any such relocation, except for reasonably required
travel on the Company’s business; or (iv) any material breach by the Company or
any affiliate of its obligations to Executive under any applicable employment or
services agreement between Executive and the Company or such affiliate.
US-DOCS\117414937.4 2



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020003.jpg]
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
sixty (60) days of the occurrence of such event. The Company or any successor or
affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive.
Executive’s Separation from Service by reason of resignation from employment
with the Company for Good Reason must occur within thirty (30) days following
the expiration of the foregoing thirty (30) day cure period. (f) “Involuntary
Termination” means (i) Executive’s Separation from Service by reason of
Executive’s discharge by the Company other than for Cause, or (ii) Executive’s
Separation from Service by reason of Executive’s resignation of employment with
the Company for Good Reason. Executive’s Separation from Service by reason of
Executive’s death or discharge by the Company following Executive’s Permanent
Disability shall not constitute an Involuntary Termination. (g) Executive’s
“Permanent Disability” shall be deemed to have occurred if Executive shall
become physically or mentally incapacitated or disabled or otherwise unable
fully to discharge his duties hereunder for a period of ninety (90) consecutive
calendar days or for one hundred twenty (120) calendar days in any one hundred
eighty (180) calendar-day period. The existence of Executive’s Permanent
Disability shall be determined by the Company on the advice of a physician
chosen by the Company and the Company reserves the right to have Executive
examined by a physician chosen by the Company at the Company’s expense. (h)
“Separation from Service,” with respect to Executive, means Executive’s
“separation from service,” as defined in Treasury Regulation Section
1.409A-1(h). (i) “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof. 2. Services to Be Rendered. (a) Duties and Responsibilities. Executive
shall serve as Chief Executive Officer of the Company. In the performance of
such duties, Executive shall report directly to the Board and shall be subject
to the direction of the Board and to such limits upon Executive’s authority as
the Board may from time to time impose. Executive hereby consents to serve as an
officer and/or director of the Company, Parent or any subsidiary or affiliate
thereof without any additional salary or compensation, if so requested by the
Board. Executive shall be employed by the Company on a full time basis.
Executive’s primary place of work shall be the Company’s offices in New York,
New York. Executive will also be expected to travel to the Company’s locations
as needed in connection with his duties. Executive shall be subject to and
comply with the policies and procedures generally applicable to senior
executives of the Company to the extent the same are not inconsistent with any
term of this Agreement. (b) Exclusive Services. Executive shall at all times
faithfully, industriously and to the best of his ability, experience and talent
perform all of the duties that may be assigned to Executive hereunder and shall
devote substantially all of his productive time and efforts to the performance
of such duties. Subject to the terms of the Proprietary Information and
Inventions US-DOCS\117414937.4 3



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020004.jpg]
Agreement referred to in Section 5(b), this shall not preclude Executive from
(i) serving on industry, trade, civic, or charitable boards or committees; (ii)
delivering lectures or fulfilling speaking engagements; (iii) serving on the
board of directors or other similar governance body of any entity; (iv) managing
personal, family and other investments or (v) serving in an advisory capacity
for any entity; provided that such activities under this clause (v) do not
interfere with his duties to the Company, as determined in good faith by the
Board. 3. Compensation and Benefits. The Company shall pay or provide, as the
case may be, to Executive the compensation and other benefits and rights set
forth in this Section 3. (a) Base Salary. The Company shall pay to Executive a
base salary of $550,000 per year, payable in accordance with the Company’s usual
pay practices (and in any event no less frequently than monthly). Executive’s
base salary shall be subject to review annually by and at the sole discretion of
the Board or its designee. (b) Annual Bonus. Executive shall participate in any
annual bonus plan that the Board or its designee may approve for the senior
executives of the Company. In addition to Executive’s base salary, Executive may
be eligible to earn, for each fiscal year of the Company ending during the term
of Executive’s employment with the Company, an annual cash performance bonus
under the Company’s bonus plan, as approved from time to time by the Board.
Executive’s target bonus under any such annual bonus plan shall be fifty-five
percent (55%) of Executive’s base salary actually paid for the year to which
such annual bonus relates (the “Target Bonus”). Executive’s actual annual bonus
will be determined on the basis of Executive’s and/or the Company’s or its
affiliates’ attainment of financial or other performance criteria established by
the Board or its designee in accordance with the terms and conditions of such
bonus plan. Except as otherwise provided in this Agreement, Executive must be
employed by the Company on the date of payment of such annual bonus in order to
be eligible to receive such annual bonus. Executive hereby acknowledges and
agrees that nothing contained herein confers upon Executive any right to an
annual bonus in any year, and that whether the Company pays Executive an annual
bonus and the amount of any such annual bonus will be determined by the Company
in its sole discretion. (c) Benefits. Executive shall be entitled to participate
in benefits under the Company’s benefit plans and arrangements, including,
without limitation, any employee benefit plan or arrangement made available in
the future by the Company to its senior executives, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Company shall have the right to amend or delete any such
benefit plan or arrangement made available by the Company to its senior
executives and not otherwise specifically provided for herein. (d) Expenses. The
Company shall reimburse Executive for reasonable out-of- pocket business
expenses incurred in connection with the performance of his duties hereunder,
subject to such policies as the Company may from time to time establish, and
Executive furnishing the Company with evidence in the form of receipts
satisfactory to the Company substantiating the claimed expenditures.
US-DOCS\117414937.4 4



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020005.jpg]
(e) Paid Time Off. Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided from time to time under the Company’s PTO policy
and as otherwise provided for senior executive officers; provided, however, that
Executive shall be entitled to a minimum of twenty (20) days of PTO per year.
(f) Equity and Other Benefit Plans. Executive shall be entitled to participate
in any equity or other employee benefit plan that is generally available to
senior executive officers of the Company. Except as otherwise provided in this
Agreement, Executive’s participation in and benefits under any such plan shall
be on the terms and subject to the conditions specified in the governing
document of the particular plan. 4. Severance. Executive shall be entitled to
receive benefits upon a Separation from Service only as set forth in this
Section 4: (a) At-Will Employment; Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive. (b)
Severance Upon Involuntary Termination. Subject to Sections 4(d) and 9(o) and
Executive’s continued compliance with Section 5, if Executive’s employment is
Involuntarily Terminated, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below: (i) the
Company shall pay to Executive his fully earned but unpaid base salary, when
due, through the date of Executive’s Involuntary Termination at the rate then in
effect, accrued and unused PTO, plus all other benefits, if any, under any
Company group retirement plan, nonqualified deferred compensation plan, equity
award plan or agreement, health benefits plan or other Company group benefit
plan to which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Involuntary Termination (the “Accrued
Obligations”); (ii) Executive shall be entitled to receive severance pay in an
amount equal to (A) Executive’s monthly base salary as in effect immediately
prior to the date of Executive’s Involuntary Termination, multiplied by (B)
twelve (12), which amount shall be payable in a lump sum sixty (60) days
following Executive’s Involuntary Termination; (iii) Executive shall be entitled
to receive Executive’s Target Bonus for the year in which Executive’s
Involuntary Termination occurs, prorated for the portion of the year
US-DOCS\117414937.4 5



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020006.jpg]
that has expired prior to the date of Executive’s Involuntary Termination, which
amount shall be payable in a lump sum sixty (60) days following Executive’s
Involuntary Termination; (iv) for the period beginning on the date of
Executive’s Involuntary Termination and ending on the date which is twelve (12)
full months following the date of Executive’s Involuntary Termination (or, if
earlier, (A) the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires or (B) the date Executive becomes eligible to receive the equivalent or
increased healthcare coverage by means of subsequent employment or self-
employment) (such period, the “COBRA Coverage Period”), if Executive and/or his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Involuntary Termination elect to have COBRA
coverage and are eligible for such coverage, the Company shall pay for or
reimburse Executive on a monthly basis for an amount equal to (1) the monthly
premium Executive and/or his covered dependents, as applicable, are required to
pay for continuation coverage pursuant to COBRA for Executive and/or his
eligible dependents, as applicable, who were covered under the Company’s health
plans as of the date of Executive’s Involuntary Termination (calculated by
reference to the premium as of the date of Executive’s Involuntary Termination)
less (2) the amount Executive would have had to pay to receive group health
coverage for Executive and/or his covered dependents, as applicable, based on
the cost sharing levels in effect on the date of Executive’s Involuntary
Termination. If any of the Company’s health benefits are self-funded as of the
date of Executive’s Involuntary Termination, or if the Company cannot provide
the foregoing benefits in a manner that is exempt from Section 409A (as defined
below) or that is otherwise compliant with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), instead of providing
the payments or reimbursements as set forth above, the Company shall instead pay
to Executive the foregoing monthly amount as a taxable monthly payment for the
COBRA Coverage Period (or any remaining portion thereof). Executive shall be
solely responsible for all matters relating to continuation of coverage pursuant
to COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums. Executive shall notify the Company immediately if
Executive becomes eligible to receive the equivalent or increased healthcare
coverage by means of subsequent employment or self-employment. (v) (A) in the
event of Executive’s Involuntary Termination within eighteen (18) months
following a Change in Control, (1) the references to twelve (12) months in
clauses (ii) and (iv) shall be increased to eighteen (18) months, and (2) in
lieu of the amount in clause (iii) above, Executive shall be entitled to receive
an amount equal to one-and-a-half times (1.5x) Executive’s Target Bonus for the
year in which Executive’s Involuntary Termination occurs, which amounts shall be
payable as provided in clauses (ii), (iii) and (iv) above, and (B) in the event
of Executive’s Involuntary Termination at any time following a Change in
Control, all of Executive’s Stock Awards will vest on an accelerated basis
effective as of the date of Executive’s Involuntary Termination. The foregoing
provisions are hereby deemed to be a part of each Stock Award and to supersede
any less favorable provision in any agreement or plan regarding such Stock Award
(and, for the avoidance of doubt, if any Stock Award is subject to more
favorable vesting pursuant to any agreement or plan regarding such Stock Award,
such more favorable provisions shall continue to apply and shall not be limited
by this clause (v)). (c) Termination for Cause, Voluntary Resignation Without
Good Reason, Death or Termination for Permanent Disability. In the event of
Executive’s termination of US-DOCS\117414937.4 6



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020007.jpg]
employment as a result of Executive’s discharge by the Company for Cause,
Executive’s resignation without Good Reason, Executive’s death or Executive’s
termination of employment following Executive’s Permanent Disability, the
Company shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive the Accrued Obligations. The foregoing shall be in addition
to, and not in lieu of, any and all other rights and remedies which may be
available to the Company under the circumstances, whether at law or in equity.
(d) Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 4(b) above, Executive (or, in the event of
Executive’s incapacity as a result of his Permanent Disability, Executive’s
legal representative) shall execute and not revoke a general release of all
claims in favor of the Company and its affiliates (the “Release”) in the form
attached hereto as Exhibit A. In the event the Release does not become effective
within the fifty- five (55) day period following the date of Executive’s
Involuntary Termination, Executive shall not be entitled to the aforesaid
payments and benefits. (e) Exclusive Remedy. Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other amounts
hereunder (if any) accruing after the termination of Executive’s employment
shall cease upon such termination. In the event of Executive’s termination of
employment with the Company, Executive’s sole remedy shall be to receive the
payments and benefits described in this Section 4. In addition, Executive
acknowledges and agrees that he is not entitled to any reimbursement by the
Company for any taxes payable by Executive as a result of the payments and
benefits received by Executive pursuant to this Section 4, including, without
limitation, any excise tax imposed by Section 4999 of the Code. Any payments
made to Executive under this Section 4 shall be inclusive of any amounts or
benefits to which Executive may be entitled pursuant to the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. Sections 2101 et seq., and the
Department of Labor regulations thereunder, or any similar state statute. (f) No
Mitigation. Except as otherwise provided in Section 4(b)(iv) above, Executive
shall not be required to mitigate the amount of any payment provided for in this
Section 4 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 4 be reduced by any compensation
earned by Executive as the result of employment by another employer or
self-employment or by retirement benefits; provided, however, that loans,
advances or other amounts owed by Executive to the Company may be offset by the
Company against amounts payable to Executive under this Section 4. (g) Return of
the Company’s Property. In the event of Executive’s termination of employment
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of separation
and to cease all activities on the Company’s behalf. Upon Executive’s
termination of employment in any manner, as a condition to Executive’s receipt
of any severance benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive shall deliver to
the Company a signed statement certifying compliance with this Section 4(g)
prior to the receipt of any severance benefits described in this Agreement.
US-DOCS\117414937.4 7



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020008.jpg]
5. Certain Covenants. (a) Noncompetition. Except as may otherwise be approved by
the Board, during the term of Executive’s employment, Executive shall not have
any ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any county, city or part thereof in the United
States and/or any foreign country in a business which competes directly or
indirectly (as determined by the Board) with the Company’s business in such
county, city or part thereof, so long as the Company, or any successor in
interest of the Company to the business and goodwill of the Company, remains
engaged in such business in such county, city or part thereof or continues to
solicit customers or potential customers therein; provided, however, that
Executive may own, directly or indirectly, solely as an investment, securities
of any entity which are traded on any national securities exchange if Executive
(i) is not a controlling person of, or a member of a group which controls, such
entity; or (ii) does not, directly or indirectly, own one percent (1%) or more
of any class of securities of any such entity. (b) Confidential Information.
Executive and the Company have entered into the Company’s standard proprietary
information and inventions assignment agreement (the “Proprietary Information
and Inventions Agreement”). Executive agrees to perform each and every
obligation of Executive therein contained. (c) Solicitation of Employees. During
the term of Executive’s employment or service and for one (1) year thereafter
(the “Restricted Period”), Executive will not, either directly or through
others, solicit or attempt to solicit any employee, independent contractor or
consultant of the Company or its affiliates to terminate his relationship with
the Company or its affiliates in order to become an employee, consultant or
independent contractor to or for any other person or entity, or otherwise
encourage or solicit any employee of the Company or its affiliates to leave the
Company or such affiliates for any reason or to devote less than all of any such
employee’s efforts to the affairs of the Company; provided that the foregoing
shall not affect any responsibility Executive may have as an employee of the
Company with respect to the bona fide hiring and firing of Company personnel.
(d) Solicitation of Consultants. Executive shall not during the term of
Executive’s employment or service and for the Restricted Period, directly or
indirectly, hire, solicit or encourage to cease work with the Company or any of
its affiliates any consultant then under contract with the Company or any of its
affiliates. (e) Nondisparagement. Executive agrees that neither he nor anyone
acting by, through, under or in concert with him shall disparage or otherwise
communicate negative statements or opinions about the Company, Parent, or their
respective board members, officers, employees or businesses. The Company agrees
that neither its Board members nor officers, nor the board members or officers
of Parent, shall disparage or otherwise communicate negative statements or
opinions about Executive. Except as may be required by law, neither Executive,
nor any member of Executive’s family, nor anyone else acting by, through, under
or in concert with Executive will disclose to any individual or entity (other
than Executive’s legal or tax advisors) the terms of this Agreement. (f) Rights
and Remedies Upon Breach. If Executive breaches or threatens to
US-DOCS\117414937.4 8



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020009.jpg]
commit a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity: (i) Specific Performance. The right and remedy to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, all without the need to post a bond or any other security or to
prove any amount of actual damage or that money damages would not provide an
adequate remedy, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide adequate remedy to the Company; and (ii) Accounting and
Indemnification. The right and remedy to require Executive (A) to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by Executive or any associated
party deriving such benefits as a result of any such breach of the Restrictive
Covenants; and (B) to indemnify the Company against any other losses, damages
(including special and consequential damages), costs and expenses, including
actual attorneys’ fees and court costs, which may be incurred by them and which
result from or arise out of any such breach or threatened breach of the
Restrictive Covenants. (g) Severability of Covenants/Blue Pencilling. If any
court determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court determines that any of the Restrictive Covenants,
or any part thereof, are unenforceable because of the duration of such provision
or the area covered thereby, such court shall have the power to reduce the
duration or area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced. Executive hereby waives any and
all right to attack the validity of the Restrictive Covenants on the grounds of
the breadth of their geographic scope or the length of their term. (h)
Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants. (i)
Whistleblower Provision. Nothing herein shall be construed to prohibit Executive
from communicating directly with, cooperating with, or providing information to,
any government regulator, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice. Executive acknowledges that the Company has provided
Executive with the following notice of immunity rights in compliance with the
requirements of the Defend Trade Secrets Act: US-DOCS\117414937.4 9



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020010.jpg]
(i) Executive shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of proprietary information that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Executive shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and (iii) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the proprietary information to Executive’s attorney
and use the proprietary information in the court proceeding, if Executive files
any document containing the proprietary information under seal, and does not
disclose the proprietary information, except pursuant to court order. (j)
Definitions. For purposes of this Section 5, the term “Company” means not only
Zeno Management, Inc., but also Parent as well as any company, partnership or
entity which, directly or indirectly, controls, is controlled by or is under
common control with Zeno Management, Inc. 6. Insurance; Indemnification. (a)
Insurance. The Company shall have the right to take out life, health, accident,
“key-man” or other insurance covering Executive, in the name of the Company and
at the Company’s expense in any amount deemed appropriate by the Company.
Executive shall assist the Company in obtaining such insurance, including,
without limitation, submitting to any required examinations and providing
information and data required by insurance companies. (b) Indemnification.
Executive will be provided with indemnification against third party claims
related to his work for the Company to the extent permitted by Delaware law. The
Company shall provide Executive with directors and officers liability insurance
coverage at least as favorable as that which the Company may maintain from time
to time for members of the Board and other executive officers. 7. Arbitration.
Any dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Agreement shall be settled by final and binding
arbitration in New York, New York, before a single neutral arbitrator in
accordance with the JAMS Employment Arbitration Rules and Procedures (the
“Rules”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. The Rules may be found online at www.jamsadr.com.
If the parties are unable to agree upon an arbitrator, one shall be appointed by
JAMS in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the date of Executive’s termination of employment. Other costs of
the arbitration, including the cost of any record or transcripts of the
arbitration, JAMS administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 7 is intended
US-DOCS\117414937.4 10



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020011.jpg]
to be the exclusive method for resolving any and all claims by the parties
against each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that Executive shall retain the right
to file administrative charges with or seek relief through any government agency
of competent jurisdiction, and to participate in any government investigation,
including but not limited to (a) claims for workers’ compensation, state
disability insurance or unemployment insurance; (b) administrative claims
brought before any state or federal governmental authority; provided, however,
that any appeal from an award or from denial of an award of wages and/or waiting
time penalties shall be arbitrated pursuant to the terms of this Agreement; and
(c) claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or any similar state agency in any applicable
jurisdiction); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Agreement shall not limit
either party’s right to obtain any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, including without limitation injunctive relief, in
any court of competent jurisdiction. Seeking any such relief shall not be deemed
to be a waiver of such party’s right to compel arbitration. Both Executive and
the Company expressly waive their right to a jury trial. 8. General
Relationship. Executive shall be considered an employee of the Company within
the meaning of all federal, state and local laws and regulations including, but
not limited to, laws and regulations governing unemployment insurance, workers’
compensation, industrial accident, labor and taxes. 9. Miscellaneous. (a)
Modification; Prior Claims. This Agreement and the Proprietary Information and
Inventions Agreement (and the other documents referenced therein) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and supersede all existing agreements between them concerning such subject
matter, including the Prior Agreement. This Agreement may be amended or modified
only with the written consent of Executive and an authorized representative of
the Company. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. (b) Assignment; Assumption by Successor. The
rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company. The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. US-DOCS\117414937.4 11



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020012.jpg]
(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 4, 5, 6, 7 and 9 of this Agreement shall
survive Executive’s termination of employment. (d) Third-Party Beneficiaries.
Except as expressly set forth herein, this Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement. (e) Waiver. The failure of either party hereto at any time to
enforce performance by the other party of any provision of this Agreement shall
in no way affect such party’s rights thereafter to enforce the same, nor shall
the waiver by either party of any breach of any provision hereof be deemed to be
a waiver by such party of any other breach of the same or any other provision
hereof. (f) Section Headings. The headings of the several sections in this
Agreement are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof. (g) Notices. Any notice required or permitted by this
Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated: (i) by personal delivery when delivered personally;
(ii) by overnight courier upon written verification of receipt; (iii) by email,
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the address
listed on the Company’s personnel records and to the Company at its principal
place of business, or such other address as either party may specify in writing.
(h) Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein. (i) Governing Law and
Venue. This Agreement is to be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
wholly within such State, and without regard to the conflicts of laws principles
thereof. Except as provided in Sections 5 and 7, any suit brought hereon shall
be brought in the state or federal courts sitting in New York, New York, the
parties hereto hereby waiving any claim or defense that such forum is not
convenient or proper. Each party hereby agrees that any such court shall have in
personam jurisdiction over it and consents to service of process in any manner
authorized by New York law. (j) Non-transferability of Interest. None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive. Any attempted assignment, transfer, conveyance, or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation to be made by the Company pursuant to this Agreement
shall be void. US-DOCS\117414937.4 12



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020013.jpg]
(k) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association. (l) Counterparts; Facsimile or
.pdf Signatures. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement. This Agreement
may be executed and delivered by facsimile or by .pdf file and upon such
delivery the facsimile or .pdf signature will be deemed to have the same effect
as if the original signature had been delivered to the other party. (m)
Construction. The language in all parts of this Agreement shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof. (n) Withholding and Other Deductions. All
compensation payable to Executive hereunder shall be subject to such deductions
as the Company is from time to time required to make pursuant to law,
governmental regulation or order. (o) Code Section 409A. (i) This Agreement is
not intended to provide for any deferral of compensation subject to Section 409A
of the Code, and, accordingly, the severance payments payable under Section
4(b)(ii), (iii) and (v) shall be paid no later than the later of: (A) the
fifteenth (15th) day of the third month following Executive’s first taxable year
in which such amounts are no longer subject to a substantial risk of forfeiture,
and (B) the fifteenth (15th) day of the third month following first taxable year
of the Company in which such amounts are is no longer subject to substantial
risk of forfeiture, as determined in accordance with Code Section 409A and any
Treasury Regulations and other guidance issued thereunder. To the extent
applicable, this Agreement shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder. Each series of installment payments made under this Agreement
is hereby designated as a series of “separate payments” within the meaning of
Section 409A of the Code. For purposes of this Agreement, all references to
Executive’s “termination of employment” shall mean Executive’s Separation from
Service. (ii) If Executive is a “specified employee” (as defined in Section 409A
of the Code), as determined by the Company in accordance with Section 409A of
the Code, on the date of Executive’s Separation from Service, to the extent that
the payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 9(o)(ii) shall be paid or
distributed to Executive in a lump sum on the earlier of (A) the date that is
six (6)-months following Executive’s Separation from Service, (B) the date of
Executive’s death or (C) the earliest date as is permitted under Section 409A of
the Code. Any remaining payments due under the Agreement shall be paid as
otherwise US-DOCS\117414937.4 13



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020014.jpg]
provided herein. (iii) To the extent applicable, this Agreement shall be
interpreted in accordance with the applicable exemptions from Section 409A of
the Code. If Executive and the Company determine that any payments or benefits
payable under this Agreement intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, Executive and
the Company agree to amend this Agreement, or take such other actions as
Executive and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder (and any applicable transition relief) while preserving the economic
agreement of the parties. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code. (iv) Any reimbursement of expenses or in-kind benefits payable under
this Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Executive’s shall not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Executive’s, and Executive’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit. [SIGNATURE PAGE
FOLLOWS] US-DOCS\117414937.4 14



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020015.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above. ZENO MANAGEMENT, INC. By: /s/ Kevin Bunker, Ph.D. Name:
Kevin Bunker, Ph.D. Title: Chief Operating Officer EXECUTIVE /s/ Anthony Y. Sun,
M.D. Anthony Y. Sun, M.D. [SIGNATURE PAGE TO SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT] US-DOCS\117414937.4



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020016.jpg]
EXHIBIT A GENERAL RELEASE OF CLAIMS [The language in this Release may change
based on legal developments and evolving best practices; this form is provided
as an example of what will be included in the final Release document.] This
General Release of Claims (“Release”) is entered into as of this day of , ,
between Anthony Y. Sun, M.D. (“Executive”), and Zeno Management, Inc. (the
“Company”) (collectively referred to herein as the “Parties”). WHEREAS,
Executive and the Company are parties to that certain Second Amended and
Restated Employment Agreement dated as of October 1, 2020 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and WHEREAS, the Company and Executive now wish to fully and finally to resolve
all matters between them. NOW, THEREFORE, in consideration of, and subject to,
the severance benefits payable to Executive pursuant to the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows: 1. General Release of Claims by Executive.
(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the date hereof, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind 1 US-DOCS\117414937.4



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020017.jpg]
that may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq. Notwithstanding the generality of the
foregoing, Executive does not release the following claims: (i) Claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (ii) Claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company; (iii) Claims pursuant to the terms and conditions of the
federal law known as COBRA; (iv) Claims for indemnity under the bylaws of the
Company, as provided for by Delaware law or under any applicable insurance
policy with respect to Executive’s liability as an employee, director or officer
of the Company; (v) Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission or any other federal, state or local
government agency claims of discrimination, or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local government agency; provided,
however, that Executive does release his right to secure any damages for alleged
discriminatory treatment; (vi) Claims based on any right Executive may have to
enforce the Company’s executory obligations under the Agreement; (vii) Claims
Executive may have to vested or earned compensation and benefits; and (viii)
Executive’s right to communicate or cooperate with any government agency. (b)
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
US-DOCS\117414937.4 2



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020018.jpg]
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.” BEING AWARE
OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE
THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT. [Note: Clauses (c), (d) and (e) apply only if Executive is age
40 or older at time of termination] (c) Executive acknowledges that this Release
was presented to him on the date indicated above and that Executive is entitled
to have [twenty-one (21)][forty-five (45)] days’ time in which to consider it.
Executive further acknowledges that the Company has advised him that he is
waiving his rights under the ADEA, and that Executive should consult with an
attorney of his choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)][forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period. (d) Executive understands that after executing this
Release, Executive has the right to revoke it within seven (7) days after his
execution of it. Executive understands that this Release will not become
effective and enforceable unless the seven (7) day revocation period passes and
Executive does not revoke the Release in writing. Executive understands that
this Release may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Release must be
made in writing and delivered to the Company at its principal place of business
within the seven (7) day period. (e) Executive understands that this Release
shall become effective, irrevocable, and binding upon Executive on the eighth
(8th) day after his execution of it, so long as Executive has not revoked it
within the time period and in the manner specified in clause (d) above. (f)
Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is fifty-five (55) days following the date of Executive’s termination
of employment. 2. No Assignment. Executive represents and warrants to the
Company Releasees that there has been no assignment or other transfer of any
interest in any Claim that Executive may have against the Company Releasees.
Executive agrees to indemnify and hold harmless the Company Releasees from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Executive. 3.
Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
US-DOCS\117414937.4 3



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020019.jpg]
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby. 4. Interpretation; Construction. The headings set forth
in this Release are for convenience only and shall not be used in interpreting
this Agreement. This Release has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Release and have it reviewed by legal counsel, if desired,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release. Either party’s failure to enforce any
provision of this Release shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Release. 5. Governing Law and Venue. This Release will
be governed by and construed in accordance with the laws of the United States of
America and the State of New York applicable to contracts made and to be
performed wholly within such State, and without regard to the conflicts of laws
principles thereof. Any suit brought hereon shall be brought in the state or
federal courts sitting in New York, New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law. 6.
Entire Agreement. This Release and the Agreement constitute the entire agreement
of the Parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral. This Release may be amended or modified
only with the written consent of Executive and an authorized representative of
the Company. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. 7. Counterparts. This Release may be executed in
multiple counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. [SIGNATURE PAGE
FOLLOWS] 4 [SIGNATURE PAGE TO RELEASE] US-DOCS\117414937.4



--------------------------------------------------------------------------------



 
[secondaremplagmtsun2020020.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above. EXECUTIVE ZENO
MANAGEMENT, INC. By: Print Name: Anthony Y. Sun, M.D. Print Name: Title:
[SIGNATURE PAGE TO RELEASE] US-DOCS\117414937.4



--------------------------------------------------------------------------------



 